Case 1:17-cv-05205-NRB Document 78 Filed 04/09/20 Page 1 of 2




                                                      April 9, 2020


 Via ECF and by Fax

 The Honorable Naomi Reice Buchwald
 United States District Court for the Southern
  District of New York
 Daniel Patrick Moynihan United States
  Courthouse
 500 Pearl Street, Room 2270
 New York, NY 10007-1312


          Re:        Knight First Amendment Institute, et al. v. Trump, et al.,
                     Case No. 1:17-cv-05205 (NRB)

 Dear Judge Buchwald,

    Plaintiffs write pursuant to Federal Rule of Civil Procedure 6(b), Local
 Rule 7.1(d), and Section 1(E) of this Court’s individual practices, to request
 that the Court set the deadline for Plaintiffs to file any motion for attorneys’
 fees and costs in this case to thirty days after all appeals have been
 exhausted. Defendants consent to this request.

    On May 23, 2018, the Court issued a Memorandum and Order holding that
 Defendants violated the First Amendment by blocking the Individual
 Plaintiffs from the @realDonaldTrump Twitter account based on the views
 they expressed. ECF No. 72. On July 9, 2019, the Second Circuit affirmed this
 Court’s judgment. 928 F.3d 226 (2d Cir. 2019). On March 23, 2020, the Second
 Circuit denied Defendants’ petition for rehearing en banc. No. 18-1691-CV,
 2020 WL 1328845 (2d Cir. Mar. 23, 2020) (mandate issued Apr. 1, 2020).

    Plaintiffs’ Complaint, ECF No. 1, requests an award of attorneys’ fees
 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, which
 authorizes an award of “costs” and “reasonable fees and expenses of
 attorneys” to the “prevailing party in any civil action brought by or against
 the United States or any agency or any official of the United States acting in
 his or her official capacity in any court having jurisdiction of such action.”
 Plaintiffs are also entitled to recover their taxable costs in this action if they
 prevail. 28 U.S.C. § 1920; Local Rule 54.1. The EAJA provides that a prevailing




  475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | stephanie.krent@knightcolumbia.org
Case 1:17-cv-05205-NRB Document 78 Filed 04/09/20 Page 2 of 2



 party has thirty days after all appeals have been exhausted to file a motion
 for fees and expenses. See §§ 2412(d)(1)(B), (d)(2)(G).

     The parties agree that the EAJA’s thirty-day statutory deadline for seeking
 fees supersedes the fourteen-day deadline in Federal Rule of Civil Procedure
 54(d)(2). See Fed. R. Civ. P. 54(d)(2) (fourteen-day deadline for filing motion
 for fees “unless a statute or court order provides otherwise”). Plaintiffs are
 filing this letter to notify the Court of that understanding, and respectfully
 request that the Court set the deadline for Plaintiffs to file any motion for
 attorneys’ fees and costs in this case to thirty days after all appeals have been
 exhausted.



                                         Respectfully,

                                          /s/ Jameel Jaffer
 Jessica Ring Amunson                    Jameel Jaffer (JJ-4653)
 Tassity S. Johnson                      Katie Fallow (KF-2535)
 Tali R. Leinwand                        Carrie DeCell (CD-0731)
 Jenner & Block LLP                      Alex Abdo (AA-0527)
 1099 New York Avenue, NW                Knight First Amendment Institute at
   Suite 900                               Columbia University
 Washington, DC 20001                    475 Riverside Drive, Suite 302
 (202) 639-6000                          New York, NY 10115
 jamunson@jenner.com                     (646) 745-8500
                                         jameel.jaffer@knightcolumbia.org




                                        2
